 342DECISIONSOF NATIONALLABOR RELATIONS BOARDCONCLUSIONS OF LAW1.International Union of United Brewery, Flour, Cereal, Soft Drink & DistilleryWorkers of America, AFL-CIO, is a labor organization within the meaning of Sec-tion 2(5) of the Act.2.By laying off the aforenamed 10 employees on February 27, 1964, and refusingto reinstate said employees until varying dates thereafter, thereby discriminating inregard to their hire and tenure of employment, and discouraging union membershipand activities among its employees, Respondent has engaged in and is engaging inunfair labor practices within the meaning of Section 8(a)(3) and (1) of the Act.3.By interfering with, restraining, and coercing its employees in the exercise oftheir rights guaranteed to them in Section 7 of the Act, Respondent has engaged inand is engaging in unfair labor practices within the meaning of Section 8(a)( I) ofthe Act.4.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.[Recommended Order omitted from publication.]T. L. LayPacking CompanyandUnited Packinghouse,Food andAllied Workers,AFL-CIO.Case No. 10-CA-5758.May 3,1965DECISION AND ORDEROn February 15,1965, Trial Examiner Owsley Vose issued his Deci-sion in the above-entitled proceeding, finding that Respondent had notengaged in unfair labor practices as alleged in the complaint, and rec-ommending that the complaint be dismissed in its entirety, as set forthin the attached Trial Examiner's Decision.Thereafter, the GeneralCounsel filed exceptions, the Respondent filed cross-exceptions to theTrial Examiner's Decision, and both parties filed supporting briefs.The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the TrialExaminer's Decision, the exceptions and briefs, and the entire recordin this case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner.ORDERPursuant to Section 10 (c) of the National Labor Relations Act, asamended, the National Labor Relations Board hereby adopts as itsOrder the Order recommended by the Trial Examiner, and orders thatthe complaint herein be, and it hereby is, dismissed.MEMBER BROWNtook no part in the consideration of the above Deci-sion and Order.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEUpon a charge filed by the Charging Party on June 15, 1964, the General Counselof the National Labor Relations Board, by the Regional Director for Region 10,152 NLRB No. 30. T. L. LAY PACKING COMPANY343issued a complaint on August 13, 1964, alleging that the Respondent had violatedSection 8(a) (5) and (1) of the Act, by unilaterally announcing a wage increase onMarch 26, 1964, and by refusing to bargain collectively with the Charging Party(herein called the Union) thereafter.The Respondent filed an answer in which itadmitted the jurisdictional allegations of the complaint but denied engaging in anyunfair labor practices.Pursuant to due notice a hearing was held before Trial Examiner Owsley Vose inKnoxville, Tennessee, on September 16 and 17, 1964.All parties were afforded fullopportunity to be heard, to introduce relevant evidence, and to present oral argu-ment.Counsel for the General Counsel and the Respondent submitted briefs, whichhave been carefully considered.Upon the entire record in the case, I make the following:FINDINGS AND CONCLUSIONS1.THE BUSINESS OF THE RESPONDENTThe Respondent, a Tennessee corporation, having its principal office and place ofbusiness at Knoxville, Tennessee, is engaged in the processing, sale, and distributionof meat products.During the 12 months preceding the issuance of the complaint,a representative period, the Respondent sold and shipped products valued in excessof $50,000 from its Knoxville, Tennessee, plant directly to customers located outsideof Tennessee.Upon these facts, which are admitted by the Respondent, I find thatthe Respondent is engaged in commerce within the meaning of Section 2(6) and (7)of the Act and that it will effectuate the policies of the Act to assert jurisdictionherein.II.THE LABOR ORGANIZATION INVOLVEDUnited Packinghouse, Food and Allied Workers, AFL-CIO, isa labor organiza-tion within the meaning of Section2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. The Union's majority statusinthe appropriate unitThe Respondent's answer admits that the following employees at its Knoxvilleplant constitute a unit appropriate for collective bargaining within the meaning ofSection 9(b) of the Act:All the over-the-road truckdrivers, including truck mechanics, excluding all officeand managerial employees, clerical employees, salesmen, buyers, guards, productionand maintenance employees, and all supervisors, as defined in the Act.Cards authorizing the Union to act for the signers "as a collective bargainingagency in all matters pertaining to rates of pay, wages, hours of employment, orother conditions of employment" signed by 20 of the 28 employees in the above-stated appropriate bargaining unit were received in evidence in this case.The NLRBdate stamp on the cards establishes that they were all signed before 9:55 a.m.,March 24, 1964. The Respondent does not now challenge the authenticity of anyof the signatures on these 20 cardsUpon the basis of these signed bargainingauthorization cards, I find that the Union represented a majority of the employees inthe above-stated appropriate unit on and after March 24, 1964.The Respondent, relying on the testimony of eight of the signers of the cards,contends that the employees were fraudulently induced to sign the cards with therepresentation that they would be used to obtain a National Labor Relations Boardelection and that no other use for them was suggested.The following facts areundisputed: Fifteen cards were signed at the first union meeting which was heldon Sunday, March 1, 1964, at the home of Clifford Ballinger, one of the employees.At least two additional employees, Robert McNallie and Melvin Cameron, signedcards in the interval between the first and second meeting, which was held onMarch 15, 1964. These two cards and three others were turned in to Union Repre-sentative George Rines at the second union meeting on March 15. The Respondent'sclaim of fraudulent misrepresentation is based upon the testimony of the six of theemployees who signed at the March 1 meeting, and the testimony of McNallie andCameron, who each signed at the request of a fellow driver in the interval betweenthe first and the second meeting.There is a conflict in the testimony concerning the remaining events at the unionmeetings, particularly regarding events at the March 1 union meeting at which the 344DECISIONS OF NATIONAL LABOR RELATIONS BOARDfirst 15 union cards were signed.The record also does not present a clear pictureof the statements made to McNallie and Cameron before they signed their cards.After weighing the conflicting testimony and considering the probabilities involved,Ifind the facts to be as follows:Union Representative Rines spoke to the groupat the March 1 meeting concerning the procedure to be followed to secure unionrepresentation.He explained that they would first have to sign membership cardsand said that if a majority signed cards the Union would write a letter to theRespondent requesting that it sit down and bargain collectively about wages and work-ing conditions.In response to a question concerning what would be done if theRespondent refused to recognize the Union, Rines stated that the cards would beused to petition the Board to hold an election.In answer to another question, Rinessaid that the actual negotiations would be conducted by a committee elected by theemployees who would accompany him to a bargaining conference with the Respond-ent's representatives.After this discussion,Rines invited the men to think about thematter and to sign the bargaining authorization cardsif they feltthey had made uptheirminds.All of those present signed cards and handed them to Rines. Thesecards, in addition to authorizing the Union to act as their "collective bargainingagency in all matters pertaining to rates of pay . . . or other conditions of employ-ment," recited that the signers "accept[ed] membership" in the Union.The second union meeting on March 15, 1964,was attended by 19 drivers. Bythis time the Union had secured cards from a substantial majority of the drivers.Union Representative Rines asked for a show of hands of those favoring his proposalthat a letter be sent to the Respondent requesting recognition of the Union as therepresentative of its drivers and the commencement of bargaining negotiations.Allpresent raised their handsUpon the foregoing facts I conclude that while Union Representative Rines men-tioned at the March 1 meeting the possibility of the Union having to establish itsmajority status through a Board-conducted election in the event that the Respondentrefused the Union's request for recognition, he did not represent that the cards wouldnot be used as a basis for seeking immediate recognition and bargaining or that theywould be used only as a basis for obtaining a Board-conducted election.TheRespondent's contention to the contrary is not borne out by credible testimony.Accordingly, the cards of Kenneth Catlett, Lewis Clayton, Wilbur Pryor, P. A. War-wick, Ray Adams, and Ralph Cannon are entitled to be counted towards the Union'smajority.1'The foregoing findings are based largely on the testimony of Union RepresentativeRines.The significant portions of his testimony as to the statements made by himto the employees regarding an election at the March 1 meeting are fully corroborated bythe testimony of one of the Respondent'switnesses,Armour Campbell.I do not credit the testimony of the six employees relied upon by the Respondent,that Union Agent Rines represented to them at the March 1 meeting that the cards wouldbe used to obtain anNLRB electionand that no mention was made by him of using thecards as the basis for seeking recognition from the Respondent.Their testimony was,in part,highly confused and contradictoryThey appeared to be attempting to parrotthe phrases used by their predecessors on the stand which appeared to be meeting favorwith the Respondent'scounsel.Never in my experience have I observed a group ofwitnesses who appeared as fearful of giving testimony which would antagonize theiremployer or as eager to restore themselves to their employer'sgood graces by givinghelpful testimony.In my opinion it is contrary to the realities of such organizing situa-tions for such a group of employees to have attended successive union meetings and tohave signed bargaining authorization cards if all they were seeking was an opportunity,later on in an election,to accept or reject a union.While I do not believe the versionsgiven by these six witnesses,this does not mean that I accept the version of UnionRepresentative Rinesin tote.Rines was mistaken,to say the least,when he testifiedthat McNallie was present at the first union meeting and consequently Rines' Identifica-tion of McNallie's card was erroneous.However,when I consider the version of Rinesand Respondent'switness,Campbell, in light of the background of events in this caseand'compare this version against the version of the six men in question,I unhesitatinglygive preference to the version of Rines and Campbell.In any event,inmost instances the testimony relied on by the Respondent,even ifcredited,does not establish that kind of material misrepresentation or fraud which re-quires the Board to disregard the employees'affirmative act in signing cards whichexpressly authorized the Union to act as their collective-bargaining agent.SeePetersonBrothers,Inc,144 NLRB 679, 681-683,and cases therein cited;Jas H. Matthews & Co.,149 NLRB 161;of.N.L R B. v. Gene Hyde, d/b/a Hyde's Supermarket,339 F. 2d 568(C.A. 9), 58 LRRM2005, 2006-2008. T. L. LAY PACKING COMPANY345There remains the question of the cards signed by Robert McNallie and MelvinCameron, who were solicited to sign cards by fellow employees in the interval betweenthe first and second union meetings. I cannot accept Cameron's or McNallie's testi-mony that it was represented to them before they signed cards that the cards wereto be used for an election.McNallie's testimony, in particular, was contradictoryand implausible on its face.Kenneth Catlett, who solicited McNallie's signature,when asked, "You heard Mr. Rines make further statements at that meeting, thatif enough signed cards, the company would be asked to recognize the union and ifthey didn't recognize the union, they would petition for an election?" replied, "Yes,sir."Ralph Cannon was the employee who solicited Cameron to sign an authoriza-tion card.When asked what Rines had said at the March 1 meeting "about whyemployees should sign a union card," Cannon replied as follows: "Well, I don't thinkhe ever said. I think everybody knowed why they was signing a union card. I thinkthey was there for that purpose.They knowed, to get a union." In view of theabove-quoted testimony of Catlett and Cannon I find it highly improbable that theywould have represented to others that the cards were being signed only for the pur-pose of obtaining an election.Under all the circumstances, I conclude, as in thecase of the six employees who signed cards at the March 1 meeting, that no misrepre-sentations concerning the holding of an election were made to McNallie and Cameronbefore they signed authorization cards.B. The Respondent's unilateral announcement of a wage increase on Maich 26,1964, and its subsequent failure to bargain collectively with the Union1.The factsThe Respondent has granted wage increases to its employees every year for thepast 10 years, except 1962. In 1955, 1956, and 1957 two across-the-board increaseswere granted to the Respondent's employees.With the exception of 1956 and 1958,some increase was granted during the second quarter of the year and all the recentincreases have been granted in April or May.The 1963 increase was made retro-active to the week ending April 4, the first week in the second quarter. This requiredthe issuance of separate checks for the retroactive pay.The minutes of the Respondent's board of directors' meeting which was held onDecember 23, 1963, contain the following entry:The Board went on record, intended to pay 6 cents across board, wage increasesome time in the next quarter, provided profits justify.Frank Higdon is the cashier, credit manager, and office manager of the Respondent.One of his responsibilities is the typing of the minutes of the Respondent's board ofdirectors'meetings so that they can be placed in the Respondent's official minutebooks.Higdon did not get around to typing up the minutes of the December 23, 1963,meeting until sometime in March 1964.Upon typing up the minutes, Higdon noticedthe entry about the wage increase contemplated for "some time in next quarter."Remembering the extra work involved in figuring the amounts due and in makingout the checks for retroactive pay for the 1963 increase, Higdon suggested to Ira V.Lay, Sr., the Respondent's president, that if the Respondent were going to put the wageincrease into effect during the first quarter, if possible, to put it into effect during thequarter and not to delay until after the quarter was over because of the considerableamount of additional clerical work involved in figuring the retroactive pay and inpreparing the separate checks.President Lay called a meeting of the Respondent's board of directors on Wednes-day,March 18, 1964.At this meeting the Board voted to grant the employees a6-cent across-the-board increase effective the payroll week beginning the followingmorning.The Respondent's payroll week begins on Thursday and ends on Wednes-day.The employees are paid on Thursdays and some on Fridays.Under this deci-sion to grant an increase, the employees would receive paychecks including theincrease for the first time on Thursday, March 26, 1964.On March 19, 1964, Ira V. Lay, Jr., the Respondent's vice president and superin-tendent of the plant, drafted the following letter, and placed the date, March 19,1964, on the draft:HAPPY EASTERTo: ALL EMPLOYEESYour Board of Directors voted last December 23, at the same meeting yourbonus was voted, that if the profits during the first quarter permitted, a .06¢raise would be put into effect. 346DECISIONS OF NATIONAL LABOR RELATIONS BOARDAs you remember last year, we waited until the Auditors report was receivedon May 13th and then made your increase retroactive to April 4th. This cre-ated a lot of extra bookkeeping and two separate checks.Today your boarddecided to gamble on the outcome of March profits results in view of profits thusfar this year and the general business outlook for the balance of the year andput the raise in effect for Easter.We hope we have not jumped the gun andcounted our chickens before they hatched.Without profits there can be noraises.With everyone doing his best work, making every effort to decrease costs,giving full cooperation,and striving for 100%teamwork by pulling together inpeace and harmony, we can continue to enjoy the benefits of our associationtogether.This raise will be received by all hourly paid and salaried Employees exceptOfficers of the Company,Salesmen,Handicapped Workers, and Beef Bonerspiece work.Beef Boners hourly rate will show the iaiseLAY PACKING COMPANYLay, Junior,gave the draft of the letter to one of the Respondent's secretaries withinstructions to have mimeographed copies ready for distribution with the next week'schecks.The Respondent's office force reports for work at 7 a.m. Shortly after Vice Presi-dent Lay reported for work at 7 a.m. on Thursday, March 26,he passed by the pay-roll clerk's office.Lay crediblytestified that he paused long enough to have thefollowing conversation with Catherine Mincey, the payroll clerk:I said, "You are using the new pay increases,aren't you."And she says, "No;what increases are you talking about." I said, "Didn'tdad tell you about it?We had a meeting the 18th and I assumed that he told you about it." She said,"Well, if he did,I don't remember it." and I said,"Well, put them into effect,they are supposed to go out on today's checks."She said, "All right," that shewould.2At least an hour laterVicePresident Lay was summoned to his father'soffice.There, his father handed him a copy of the Union's petition for certification as bar-gaining representative of the Respondent'sdrivers,together with a letter from theBoard's Atlanta Regional Office about the petition.The petition had just been receivedin the morning mail.Both President Lay, Senior,and Vice President Lay, Junior,credibly testified that prior to receiving this letter enclosing the petition they had noknowledge that the drivers were interested in the UnionLay, Junior,suggested to his father that in view of this development,they shouldcallHutcheson,the Respondent's attorney in Chattanooga.WhenHutcheson wasnot in, Lay,Junior, asked to speak to Harold Humphreys, one of Hutcheson's part-ners.Then, as Lay, Junior,credibly testified,the following conversation with Attor-ney Humphreys ensued:I said, "We have just received a petition for the truckdrivers."and I said."Harold, here is our situation:the board voted on December 23 if profits justifya six-cent wage increase the first quarter." I said, "In addition to that, we'vegot the notices.We had a meeting on the 18th and decided to put it into effectand the letter has been written and the pay clerk has already been notified andprobably by this time she has already written some checks. Should we voidthese checks)"He says, "Well, give me some information on your history of past wageincreases,"and I explained to him that in the past ten years,with the exceptionof 1962, that we had given a wage increase every year and there had been threeor four years that we gave two increases." .. .He says, "Well,based on the past practices,let it alone,let the wage increasestay into effect."He says, "Now,the reason for that is this," and I said,"Well,letme write it down." And I wrote it down exactly what he said...and Haroldsaid the wage increase was given consistent with past practices and in accordancewith the decision made to giving increases on a specific date prior to receivingthe petition.... He just said let it stand and he said, ... "There are conditions since therearemore people involved than just the truckdrivers,after all you've got 250other employees down there that there are conditions under which you couldbe charged if you didn't give a pay increase."2Mincey's testimony regarding this conversation corroborates that of Lay, Junior. T. L. LAY PACKING COMPANY347Pursuant to Attorney Humphreys' advice, the decision was reached to release theannouncement of the wage increase (the March 19, "Happy Easter" letter) alongwith the checks, as had been originally planned.The payroll clerks continued withthe work of preparing the checks and stapling the March 19 letter to them.Later during the day the Respondent received by registered mail a letter fromT. H. Vincent, the director of District 7 of the Union, asserting that a majority ofthe Respondent's over-the-road drivers were members of the Union, and requestingthat the Respondent recognize the Union as the bargaining representative of thedrivers and set a date for the commencement of bargaining negotiations.This lettercame to Respondent's attention about 2 p.m. on March 26, when President Layopened it.Despite the receipt of this letter, the Respondent adhered to its earlierdecision to let the wage increase stand.The Respondent did not consult with theUnion at any time before putting the wage increase into effect and it has not sincebargained collectively with the Union.The Union has not sought to prove its majority status to the Respondent by anymeans other than the Board-conducted election which it requested in the petitionmailed to the Board the same day that it mailed its request for recognition and bar-gaining to the Respondent.After a propaganda campaign among the drivers andmechanics in which the Respondent's president repeatedly expressed his strong oppo-sition to the employees' selection of the Union as bargaining agent, the Union lostthe election, which was held on April 24, 1964. The vote was 21 to 7.2.ConclusionsThe General Counsel contends that the Respondent had a full opportunity to with-hold the wage increase, which he characterizes as a "non-conforming" one,3 and thatthe Respondent's failure to do so upon being informed of filing of the Union's petitionconstituted an act of interference and coercion which made a free election impossible,and that consequently the Respondent cannot be permitted to defend its subsequentfailure to recognize and bargain collectively with the Union upon the ground that itdoubted the Union's majority statusWhile I do not question the proposition of lawupon which the General Counsel relies(Joy Silk Mills, Inc.,85 NLRB 1263, 1264-1265, enfd. as modified 185 F. 2d 732, 741-742 (C A.D.C.), cert. denied 341 U.S.914), I find it inapplicable upon the facts of this case.Here, the Respondent had decided upon, had prepared the announcement of, andhad issued the necessary instructions to put into effect, the March 26 wage increasebefore it became aware that its drivers were interested in the Union.All thatremained to be done at the time the Respondent received the copy of the Union'spetition for certification was the issuance of the checks and the announcement of theincrease.These facts clearly establish that the grant of the March 26 increase wasnot for the purpose of interfering with the drivers' choice of bargaining representa-tives.Nor can it be said on the facts of this case that the Respondent's failure towithhold the wage increase at the last minute reasonably tended to interfere with thefree exercise of employee rights under the Act.There was nothing about theMarch 26 increase to distinguish it from past increases which had been almost everyyear in the past, except that it was given 1 or 2 months earlier. But the reasons foradvancing the date was fully explained by the Respondent's officials-the desire toavoid the additional clerical work involved in figuring and writing the separate checksfor retroactive pay-and this explanation was included on the announcement of thewage increase which was prepared a week before the Respondent first received noticethat the drivers were organizingUnder all the circumstances, I find that the Respond-ent's going ahead with its previous plans and putting into effect the previously decided-3This apparently is a reference to the fact that this was the first wage increasegranted by the Respondent without having available for consideration financial state-ments showing the results of the full first quarter's operations.When the increase wasdecided upon, the Respondent had available only the monthly statements showing theresults of the Respondent's January and February 1964 operations.However, the factthat the March 1964 increase may have in this respect constituted a departure frompast practice is significant only if it affords a basis for inferring that the increase wasdecided upon with knowledge that the drivers were interested in the Union and wasput into effect in an effort to dissuade them from adhering to the Union. The recordas a whole establishes to my complete satisfaction that this increase was decided uponand ordered into effect before the Respondent had any knowledge of the union activitiesof the driversFor this reason I do not believe it significant that this increase was putinto effect 1 or 2 months earlier than previous increases. 348DECISIONSOF NATIONALLABOR RELATIONS BOARDupon increase, despite its last minute notice that the drivers were organizing, was notaccomplished in such a way that it reasonably could be said to interfere with itsemployees' rights of self-organization and collective bargaining under the Act.In this connection it also should be borne in mind that the March 26 increase wasintended to be an across-the-board increase, covering all of the Respondent's employ-ees, not only the Respondent's 28 drivers and mechanics, but also 250 other produc-tion and maintenance employees as well.To have deprived these 250 employees ofa previously planned wage increase because of the last-minute discovery that the28 drivers and mechanics were organizing, as Attorney Humphreys advised VicePresident Lay, might have subjected the Respondent to charges that it was interferingwith the rights of these 250 production and maintenance employees.For the foregoing reasons I conclude that the Respondent has not violated Section8(a)( I) of the Act by putting into effect its previously planned March 26, 1964, wageincrease, and therefore has not engaged in such conduct as would render a free elec-tion impossible.SeeDerby Coal & Oil Co., Inc., et al.,139 NLRB 1485, 1486;TrueTemper Corporation,127 NLRB 839, 842-844; cf.C. J. Glascow Co.,148 NLRB 98.Accordingly, the Respondent was within its rights in awaiting the outcome of theelection before recognizing and bargaining collectively with the Union as the repre-sentative of its drivers and mechanics.Since the Union lost the election, theRespondent was under no obligation to bargain collectively with it, and the Respond-ent, therefore, has not refused to bargain collectively with the Union in violation ofSection 8(a) (5) ofthe Act .4RECOMMENDED ORDERIt is ordered that the complaint herein be,and it is hereby, dismissed.'In view ofthe resultwhichI have reachedin this case, it is perhapsunnecessaryfor me to mention an alternative defense raisedby the Respondent, namely, that theUnion's request for bargainingrelated toa different unit fromthat found herein to bean appropriate unit and one which was inappropriatefor collective-bargaining purposes.However, sincethe Boardmay disagreewith my conclusion herein, it may be helpfulto state my views regarding this contention.Assuming,as contendedby the Respond-ent, that aunit of 25 drivers alone is notappropriate for the purposes of collectivebargaining and that upon the facts of this casethe 3 mechanics who work on the trucksand occasionallysubstitute for the drivers must be included in the unit with the drivers,nevertheless,I conclude that a request for bargaining as to a unit of drivers alone isnot such a substantial variancefrom a request for bargaining upon behalf of the unitherein found appropriate(consistingof 25 driversand 3 mechanics)as would excusethe Respondent from bargainingcollectively with the Union.SeeThe Lone Star Com-pany,149 NLRB688, and casestherein cited.Maritime Advancement ProgramsandOffice Employes Interna-tional Union,Local 153, AFL-CIO, Petitioner.Case No. 2-RC-13596.May 3, 1965DECISION ON REVIEW AND DIRECTION OF ELECTIONOn September 23, 1964, the Regional Director for Region 2 issueda Decision and Order in the above-entitled proceeding, dismissing thepetition on the basis of his finding that the operations of the Employer,a nonprofit organization, are noncommercial in character and that itwould not effectuate the purposes of the National Labor Relations Act,as amended, to assert the National Labor Relations Board's jurisdic-tion.Thereafter, the Petitioner, in accordance with Section 102.67 ofthe Board's Rules and Regulations, Series 8, as amended, filed with theBoard a timely request for review of such decision asserting that theRegional Director departed from officially reported Board precedent.152 NLRB No. 34.